Case 9:18-cv-80176-BB Document 96 Entered on FLSD Docket 02/14/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

 IRA KLEIMAN, as personal representative of
 the estate of David Kleiman, and W&K INFO
 DEFENSE RESEARCH, LLC

        plaintiffs,
 v.                                                             Case No. 9:18-cv-80176 (BB/BR)

 CRAIG WRIGHT,

       defendant.
 _____________________________________/

                            DR. CRAIG WRIGHT’S RESPONSE TO
                          PLAINTIFFS’ DISCOVERY MEMORANDUM

        Contrary to plaintiffs’ assertion in their discovery memorandum [D.E. 91] (the

 “Memorandum”), Dr. Craig Wright is not objecting to “every single one of plaintiffs’ initial

 discovery requests.” Mem. at 1. Through the parties’ discussions regarding discovery, Dr. Wright

 already has agreed to produce documents relevant to this case, including documents in his

 possession, custody, or control that relate to (1) Dave Kleiman, (2) any trust in which Dave was a

 trustee or beneficiary, and (3) W&K Info Defense Research, LLC (“W&K”). Without any

 limitation or tailoring, plaintiffs’ document requests as drafted would result in the production of

 multiple terabytes of data and potentially petabytes of data. The scope of plaintiffs’ discovery

 demands is unreasonable, unjustified, and untethered to the claims at issue.

        Plaintiffs, however, have refused to narrow their demands in any meaningful way. To

 illustrate, one of their 137 pending requests demands production of “all documents relating to

 companies, corporations, trusts, or entities in which you had or have any ownership or financial

 interest.” See D.E 92-5 at 41, Req. No. 28. The parties cannot complete meaningful discovery and

 effectively litigate this case in a cost-efficient manner within the Court’s deadlines, unless

 plaintiffs tailor their discovery requests to be proportional to the needs of the case.
Case 9:18-cv-80176-BB Document 96 Entered on FLSD Docket 02/14/2019 Page 2 of 4




        The irony is that while plaintiffs are requesting every document under the sun, they are

 continuing to block Dr. Wright’s third-party vendors from conducting a forensic imaging of key

 evidence: Dave Kleiman’s electronic devices. This is the first place one would look for Dave’s

 cryptocurrency, which plaintiffs allege must be stored on an electronic device.1 It stands to reason

 that information relating to Dave’s bitcoins and bitcoin wallet was likely on his electronic devices.

 Any reasonable litigant who believes that someone stole billions of dollars’ of cryptocurrency

 stored on a computer in that litigant’s possession, as plaintiffs allege here, would preserve that

 computer and immediately produce it. Yet plaintiff Ira Kleiman apparently did not preserve

 Dave’s computer and has refused to produce it.

        In February 2014, Ira admitted that after his brother Dave died in April 2013, he threw out

 Dave’s work and erased his hard drive. See D.E. 93-3 (Ira’s February 18, 2014 email to Dr.

 Wright, stating that a few months earlier, he threw out Dave’s papers and reformatted his hard

 drive). As, or more concerning, is the fact that only a week ago, on February 9, 2019, Ira objected

 to a subpoena that Dr. Wright issued to him, which sought an inspection of Dave’s electronic

 devices, on the grounds he has been (and is now) using Dave’s electronic devices as his personal

 computers to store personal files.2 The need for a forensic imaging of Dave’s hard drives is urgent

 to prevent Ira from permanently destroying critical evidence.

        Dr. Wright submits that the following procedure will allow the parties to resolve their

 discovery disputes and to complete discovery before the June10, 2019 discovery deadline.




 1
   The term “bitcoin wallet,” and descriptions of the way bitcoins purportedly work, are used here
 as they are used in plaintiffs’ operative complaint. Dr. Wright does not concede that plaintiffs’
 terms or their descriptions of cryptocurrency and how it works are correct.
 2
   Ira acts in this action in his capacity as the representative of Dave’s estate. In an abundance of
 caution, and to avoid any unnecessary objections, Dr. Wright issued a subpoena to Ira in his
 personal capacity.
                                                      2
Case 9:18-cv-80176-BB Document 96 Entered on FLSD Docket 02/14/2019 Page 3 of 4




         ●       First, as soon as the confidentiality order is entered, Dr. Wright will begin

 producing documents relating to Dave, any trust in which Dave was a trustee or beneficiary, and

 W&K. 3 Dr. Wright notes that the documents he has agreed to produce encompass most of

 plaintiffs’ five paraphrased categories of requests that they identify (for the first time) in their

 Memorandum.4 Plaintiffs also should begin their document production.

         ●       Second, plaintiffs should immediately produce Dave’s electronic devices for a

 forensic inspection and imaging.




 3
   Once the confidentiality order is entered, Dr. Wright stands ready to produce documents to
 plaintiffs. Contrary to plaintiffs’ arguments in their memorandum, Dr. Wright has no intention of
 withholding production of relevant documents in this case. Such documents are essential to
 debunking plaintiffs’ allegations and theories against Dr. Wright. For example, Dave consistently
 acknowledged that the bitcoins held in trust belonged to Dr. Wright, and asked Dr. Wright to make
 his final payment to Dave for consulting services in dollars, because he needed help paying
 hospital bills, and the hospital wouldn’t take bitcoins. Dr. Wright made that payment in dollars
 and Dave thanked him, because payment in that form was a significant help. Dave did not (and
 plaintiffs do not) have any cause of action for “theft” of the bitcoins held in trust, which belonged
 to Dr. Wright, as Dave acknowledged. Moreover, Ira cannot now conjure up claims of “theft” and
 “fraud,” because among other reasons, he threw out Dave’s papers and wiped his hard drive.
 4
   Plaintiffs state that they “don’t understand what [Dr. Wright] has agreed to produce and what he
 hasn’t.” Mem. at n. 1. Dr. Wright was very clear as to the categories of documents he agreed to
 produce. If plaintiffs were confused, a phone call or e-mail could have dispelled that confusion.
                                                    3
Case 9:18-cv-80176-BB Document 96 Entered on FLSD Docket 02/14/2019 Page 4 of 4




                                                   Respectfully submitted,

                                                   RIVERO MESTRE LLP
                                                   Attorneys for Dr. Craig Wright
                                                   2525 Ponce de Leon Boulevard, Suite 1000
                                                   Miami, Florida 33134
                                                   Telephone: (305) 445-2500
                                                   Fax: (305) 445-2505
                                                   Email: arivero@riveromestre.com
                                                   Email: jmestre@riveromestre.com
                                                   Email: arolnick@riveromestre.com
                                                   Email: receptionist@riveromestre.com

                                                   By: s/ Andres Rivero
                                                   ANDRES RIVERO
                                                   Florida Bar No. 613819
                                                   JORGE A. MESTRE
                                                   Florida Bar No. 88145
                                                   ALAN H. ROLNICK
                                                   Florida Bar No. 715085
                                                   AMANDA MCGOVERN
                                                   Florida Bar No. 964263

                                  CERTIFICATE OF SERVICE

        I certify that on February 14, 2019, I electronically filed this document with the Clerk of
 the Court using CM/ECF. I also certify that this document is being served today on all counsel of
 record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
 Mail.

                                                                  _ /s/Andres Rivero
                                                                     ANDRES RIVERO




                                                  4
